Name: Regulation (EEC) No 1093/75 of the Commission of 28 April 1975 amending Regulations (EEC) No 1107/68 and (EEC) No 1108/68 as regards the conditions for the purchase by the intervention agencies of certain cheeses and skimmed-milk powder
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade policy;  consumption;  marketing
 Date Published: nan

 29 . 4 . 75 Official Journal of the European Communities No L 109/5 REGULATION (EEC) No 1093/75 OF THE COMMISSION of 28 April 1975 amending Regulations (EEC) No 1107/68 and (EEC) No 1108/68 as regards the conditions for the purchase by the intervention agencies of certain cheeses and skimmed-milk powder HAS ADOPTED THIS REGULATION : Article 1 1 . In Article 5(2) of Regulation (EEC) No 1107/68 '0-032 unit of account ' shall be replaced by '0-035 unit of account'. 2 . In Article 2(2) of Regulation (EEC) No 1108/68 '0-031 unit of account' shall be replaced by '0-034 unit of account'. Article 2 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 804/68 (!) of 27 June 1968 on the common organiza ­ tion of the market in milk and milk products , as last amended by Regulation (EEC) No 740/75 (2 ), and in particular Article 7 (5) and Article 8 ( 5) thereof ; Whereas Article 5 (2) of Commission Regulation (EEC) No 1 107/68 (3 ) of 27 July 1968 on detailed rules of application for intervention on the market in Grana padano and Parmigiano Reggiano cheeses , as last amended by Regulation (EEC) No 699/75 (4), together with Article 2 (2) of Commission Regulation (EEC) No 1 108 /68 (5 ) of 27 July 1968 on detailed rules of application for public storage of skimmed ­ milk powder, as last amended by Regulation (EEC) No 1636/74 ( 6), fix flat-rate payments corresponding to the cost of transport of the products concerned to a storage depot, belonging to the intervention agency, situated more than 100 km away ; whereas these payments should be adapted to take into account increased transport costs in the Community ; Whereas 'Article 1 ( 1 ) of Regulation (EEC) No 1108 /68 provides that when the skimmed-milk powder is bought in by the intervention agency it shall not be more than one month old ; whereas , taking into account market trends and the stock situation , it is necessary to increase this age limit to two months ; whereas , however, in order to - avoid speculation when the buying-in price is modified it appears advisable to retain the one month age requirement during a period of two months following the date of application of a change in the buying-in price ; whereas , moreover, it has proved necessary to fix the date determining the prescribed maximum age ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Manage ­ ment Committee for Milk and Milk Products , The text of Article 1 ( 1 ) of Regulation (EEC) No 1108 /68 shall be replaced by the following : ' 1 . The intervention agencies shall buy in only first-quality skimmed-milk powder which fulfils the conditions set out in the Annex to this Regula ­ tion as to quality, packing and marking and which is not more than two months old on the day when the offer to sell is lodged with the intervention agency . However, the maximum age referred to in the preceding paragraph shall be one month for skim ­ med-milk powder offered to the intervention agency during a period of two months following the date of application of a change in the buying-in price for this product applied by the intervention agency, whether expressed either in units of account or in national currency.' Article 3 (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2 ) OJ No L 74, 22 . 3 . 1975 , p. 1 . ( 3 ) OJ No L 184, 29 . 7 . 1968 , p. 29 . (4 ) OJ No L 69 , 18 . 3 . 1975 , p. 10 . This Regulation shall enter into force on the third day following the day of its publication in the Official Journal of the European Communities. ( 5 ) OJ No L 184, 29 . 7 . 1968 , p . 34 . (o) OJ No L 173 , 28 . 6 . 1974, p . 60 . No L 109/6 29 . 4 . 75Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 April 1975 . For the Commission P.J. LARDINOIS Member of the Commission